On the trial the issue submitted by consent of the parties related to the location of a boundary line upon which the case turned. There was no exception to the Judge's charge to the jury and no instruction was asked for in writing, but during the argument the plaintiff's counsel made a verbal request for an instruction, which was not given. The case on appeal does not set out any exception. There was verdict for defendants, and from the refusal of a motion for a new trial (698)  the plaintiffs appealed.
The appellants asked the court verbally for an instruction to the jury. The failure to grant a prayer for instruction not asked in writing is not ground for exception. The Code, sec. 415. Besides, if the prayer had been asked in writing, though the failure to give it is deemed excepted to, the exception would have been waived, as it is not set out in the case on appeal, and we could not pass upon it. Taylor v. Plumber, 105 N.C. 56.
No exception of any kind appears in the case on appeal, and no error appears upon an inspection of the record proper.
NO ERROR.
Cited: S. v. Blankenship, 117 N.C. 809; Craddock v. Barnes, 142 N.C. 99. *Page 469